Citation Nr: 1046339	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include claimed as secondary to service-connected bilateral 
calcaneal exostosis.

2.  Entitlement to service connection for low back pain, to 
include claimed as secondary to service-connected bilateral 
calcaneal exostosis.

3.  Entitlement to service connection for a bilateral hip 
disability, to include claimed as secondary to service-connected 
bilateral calcaneal exostosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to February 1975.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied claims for service connection for fibromyalgia, a 
low back disability, and bilateral knee, hip, and ankle 
disabilities.  The Veteran perfected an appeal with respect to 
all issues.  In June 2007, service connection was granted for 
bilateral knee and ankle disorders.  As this represents a 
complete grant of the benefits sought, these claims are no longer 
before the Board.  

In her Substantive Appeal, the Veteran indicated that she desired 
a hearing before a member of the Board.  A hearing was scheduled 
for her, but in August 2009 she withdrew her request.  
Accordingly, the Board may proceed with review of the claims.  38 
C.F.R. § 20.702(e).

The case was previously before the Board in October 2009, and was 
remanded for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand directives 
and the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.	Fibromyalgia did not manifest in service and has not been 
shown by competent evidence to be causally related to any 
incident of service, to include as secondary to service-
connected bilateral calcaneal exostosis.

2.	A low back disability did not manifest in service and has not 
been shown by competent evidence to be causally related to any 
incident of service, to include as secondary to service-
connected bilateral calcaneal exostosis.

3.	A bilateral hip disability did not manifest in service and has 
not been shown by competent evidence to be causally related to 
any incident of service, to include as secondary to service-
connected bilateral calcaneal exostosis.


CONCLUSIONS OF LAW

1.	The criteria for service connection for fibromyalgia are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.	The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

3.	The criteria for service connection for a bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims for 
service connection on a secondary basis, notice should inform the 
Veteran that the claimed disability must be shown to be 
proximately due to or the result of a service-connected disease 
or injury. 

The RO provided the appellant pre-adjudication notice by letters 
dated in March 2004.  Complete notice was provided in March 2006 
and December 2009 letters, and the claims were readjudicated in 
an August 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  Pursuant to the Board's remand 
instructions, the Veteran was scheduled for a VA examination of 
her claimed disabilities in March 2010, but she cancelled the 
examination and did not ask to reschedule it.  In April 2010, the 
RO contacted the Veteran about her cancellation of the 
examination and offered her the option to reschedule.  She did 
not respond.  Failure to report for a VA examination in 
connection with a claim for original compensation, without good 
cause, results in the issuance of a decision based on the 
evidence of record.  38 C.F.R. § 3.655(b).  As the Veteran 
cancelled the examination and did not respond to the RO's request 
that she reschedule, VA has developed all relevant facts to the 
extent possible and has no further duty to assist the Veteran. 

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection Claims

The Veteran is seeking service connection for fibromyalgia, low 
back pain, and bilateral hip strain.  VA treatment records 
reflect that fibromyalgia was assessed in May 2003, when the 
Veteran complained of pain throughout both feet.  In connection 
with her current claim, she was afforded a VA orthopedic 
evaluation in April 2004, during which she complained of back 
pain radiating to the hips and lower extremities.  She complained 
of increased widespread muscular pain in December 2004, and she 
sought treatment for pain in her hips in September 2005.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Service treatment records are negative for any complaints 
relating to fibromyalgia or hip pain.  The record reflects that 
the Veteran reported a single instance of low back pain in August 
1974, which had been ongoing for one week.  No diagnosis was 
rendered at that time, and there are no records of follow-up 
treatment.  The Veteran did not report any back or hip problems 
during her separation physical examination in January 1975, and 
no objective indications of disability were noted.  She reported 
a history of "swollen or painful joints," but the examiner's 
notes indicate that this was related to a knee disability.  

The Veteran contends that her claimed conditions are causally due 
to antalgic gait, which results from her service-connected foot 
disability.  Service connection for bilateral calcaneal exostosis 
was established effective September 1998.  

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.

The Veteran was afforded a VA examination of her claimed 
conditions in July 2007.  At the outset, the examiner noted that 
the Veteran stated she was not seeking service connection for 
fibromyalgia or a low back disability.  The examiner stated that 
fibromyalgia "was never diagnosed and never treated."  She then 
limited her examination to the Veteran's claimed knee, ankle, and 
hip disabilities.  On examination, the Veteran had tenderness in 
the anterior hips.  There was forward flexion to 110 degrees, 
extension to 25 degrees, abduction to 30 degrees, adduction to 20 
degrees, external rotation to 40 degrees, and internal rotation 
to 30 degrees, bilaterally, with end-range pain in all motions.  
There was no additional pain or loss of motion with repetition.  
X-rays of the hips were normal except for a small soft-tissue 
calcification in the left buttock.  The examiner diagnosed 
bilateral hip strain.  Noting that there was no treatment for hip 
pain during or after service until recently, she opined that it 
less likely than not related to service directly or as secondary 
to foot calcaneal exostoses.  

Subsequently, the Veteran indicated that she desired to continue 
her appeal on the issues of service connection for fibromyalgia 
and low back disorder, as well as for bilateral hip disability.  
The Board concluded that there had been a misunderstanding 
between the examiner and the Veteran, and furthermore that the 
opinion as to the etiology of the hip disability was inadequate 
for failing to correctly address secondary service connection.  
The case was remanded to afford the Veteran another examination, 
which was scheduled for January 2010.  The record reflects that 
the Veteran cancelled that examination and did not respond to 
VA's request to reschedule it.  The RO attempted to contact the 
Veteran numerous times at the various addresses she has reported, 
including the most recent address provided by her accredited 
representative in August 2009, but the Veteran has not replied.  
Therefore, the Board has no choice but to decide the claims based 
on the evidence of record.  38 C.F.R. § 3.655(b).  

The Veteran contends that her claimed disabilities arise from her 
service-connected foot disorder.  A veteran is generally 
competent to describe the symptoms he or she experiences; 
however, a diagnosis or finding of causation requires competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, nothing in the record suggests that the 
Veteran has any specialized medical knowledge sufficient to 
determine the proximate cause of her disabilities.  As a 
layperson, her statements regarding the secondary nature of her 
claimed disabilities do not constitute competent evidence of 
causation.  

The Veteran asserts in her Substantive Appeal that her VA medical 
providers first informed her that there was a relationship 
between her claimed disabilities and the service-connected foot 
disorder, and that she brought her claim based on that 
information.  Unfortunately, there is no evidence in the claims 
file that such an opinion was rendered, other than the Veteran's 
assertions.  A lay person's statement about what a physician told 
him or her, i.e., "hearsay medical evidence," cannot constitute 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  It 
is true that when fibromyalgia was assessed in March 2003, the 
examiner wrote that most of the Veteran's foot pain is likely due 
to fibromyalgia.  However, this statement does not necessarily 
imply that fibromyalgia is caused by the foot disorder, and the 
examiner did not elaborate on her opinion.

In summary, there is no competent evidence of record establishing 
that the Veteran's claimed fibromyalgia, low back disorder, or 
bilateral hip disorder is related to service or to her service-
connected foot disability.  Thus, there is no basis for awarding 
service connection, and the claims are denied.  


ORDER

Service connection for fibromyalgia, to include as secondary to 
service-connected bilateral calcaneal exostosis, is denied.  

Service connection for a low back disability, to include as 
secondary to service-connected bilateral calcaneal exostosis, is 
denied.  

Service connection for a bilateral hip disability, to include as 
secondary to service-connected bilateral calcaneal exostosis, is 
denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


